Case 3:19-cr-00032-MCR Document 105 Filed 06/25/20 Page 1 of 2

_ IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 3:19¢er32/MCR

TIMOTHY J. SMITH

 

FINAL ORDER OF FORFEITURE
AS TO DEFENDANT TIMOTHY J. SMITH

WHEREAS, on December 17, 2019, the Court entered a Preliminary
Order of Forfeiture, pursuant to Title 18, United States Code, Sections 1834
and 2323, Title 21, United States Code, Section 853(p), and Title 28, United |
States Code, Section 2461, based upon the defendant’s guilty finding on
Count Two of the superseding indictment in this action, and the attached
forfeiture provision thereto, of the property listed as:

A. An Apple iPhone Model A1865 with Serial #G6TWNB68JCL6;

B. An HP Elitebook 840 G3 laptop with Serial #45CG628444G;

Colm HP Pavilion desktop Model P6774Y with Serial

#4CE0480G8K.

AND WHEREAS, pursuant to Rule 32(b)(2) and 32.2(b)(2) of the

Federal Rules of Criminal Procedure, said Preliminary Order of Forfeiture

shall be made final as to defendant TIMOTHY J. SMITH at the time of

 
Case 3:19-cr-00032-MCR Document 105 Filed 06/25/20 Page 2 of 2

sentencing and shall be made part of the sentence and included in the
judgment now wherefore,

IT IS HEREBY ORDERED:

That all of the defendant’s right, title and interest in the property
described above is hereby forfeited to and vested in the United States of
America and that said forfeiture is now final as to the defendant for all

purposes.
—

”
IT IS SO ORDERED thisf@_ day of J UWE , 2020.

M. CASEY RGDGERS 7
UNITED STAYES DISTRICT JUDGE
